IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00084-CV

                         EX PARTE BILLY RAY EVANS



                                Original Proceeding



                          MEMORANDUM OPINION


      The petition for writ of habeas corpus is denied.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
       (Petitioner seeks a bail reduction by his petition for writ of habeas corpus. Chief
       Justice Gray would dismiss the petition for writ of habeas corpus because we
       have no jurisdiction to grant such a writ, much less when the petition is filed
       against a sheriff outside our geographic jurisdiction, Dallas County.
       Accordingly, Chief Justice Gray respectfully dissents to the denial of the
       petition.)
Petition denied
Opinion delivered and filed April 7, 2010
[OT06]